DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 5/18/2022 has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,279,559. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the pending claims are incorporated within patented claim 17.  The pending claims are broader and do not include all of the limitations of the patented claim, however, the pending claims are not patentably distinct from the patented claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 8-9, 11-13, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolini (6,719,168) in view of Fitzgerald (9,208,635).  Nicolini discloses a s system comprising a storage unit (13) configured to be operable for a distribution of products or items; and a widget device including a shell (14); a positioning system (16)(17)(18) mounted to the shell (13) by way of rails (15) and configured to hold the widget device at a desired location associated with a corresponding product or item within a drawer (11); and a processor operating a “machine managing program (see column 2, line 53) programmed to operate the positioning system to control a position of the widget device with respect to the storage unit.  The Nicolini system includes a probe (34) that is activated by magnet (35) to stop shell (14) in a particular position. The shell comprises a container which constitutes a product moving device tool mounted to the shell and configured to operate to deliver the corresponding product or item to a transfer system in the form of a door (12).   The storage unit includes a plurality of magnetic steel locators (35) defined adjacent to products or items on the storage unit.  The widget device includes a sensor (34) for detecting the plurality of magnetic steel locators.  In an alternate interpretation, the widget device includes an object sensor (34) for detecting items (i.e. magnets (35)) along a path of the widget device.  A plurality of wheels (21) are mounted to the shell by way of intervening structures for moving the widget device along a surface defined by rail (15) of the storage unit.  Nicolini discloses all claimed elements with the exception of a magnet mounted to the shell and deployable to contact the storage unit to hold the widget device in place.  
Fitzgerald teaches a magnet for holding a slideable element (250) in position with respect to a rail (10) (see column 14, lines 30-35).
It would have been obvious to one of ordinary skill in the art to add a locking means in the form of a magnet as taught by Fitzgerald onto sliding element (16) disclosed by Nicolini for magnetic interaction with rail (15).  Such an addition would lessen the holding force required by belt (17) thereby increasing the lifetime of the belt and the device as a whole.

Claim(s) 4-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolini (6,719,168) in view of Fitzgerald (9,208,635) as applied to claims 1 and 12 above, and further in view of Pritchard (9,640,014).  As disclosed above, Nicolini, as modified, discloses all claimed elements with the exception of a wireless camera to scan items stored on the storage unit.  Pritchard teaches the use of a sensor in the form of a camera, in the form of a photo eye, ).  It would have been obvious to one or ordinary skill in the art to add such a camera to the Nicolini device to confirm the product during the dispensing process so that what product is sold to whom can be tracked (see paragraph [0047]).


Allowable Subject Matter
Claims 3, 7, 10, 14, 17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chirnomas (WO 03106311 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/             Primary Examiner, Art Unit 3636